Citation Nr: 0909416	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-01 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2008) for a back 
disability based upon treatment by the Department of Veterans 
Affairs.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2008) for a right shoulder 
disability based upon treatment by the Department of Veterans 
Affairs.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2008) for residuals of a 
fractured right ankle based upon treatment by the Department 
of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 5, 1939 to 
August 19, 1939, July 1942 to June 1946, July 1946 to July 
1949, and from October 1949 to August 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO), which administratively denied the Veteran's 
claims for compensation under the provisions of 38 U.S.C.A. § 
1151.  

In August 2003, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

In April 2004, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

The Board notes that the Veteran requested to have an 
additional personal hearing before a Veterans Law Judge at 
the RO in his formal appeal to the Board.  He was scheduled 
for a travel board hearing to be held at the RO on March 15, 
2006.  The record reflects that he failed to report for the 
scheduled hearing.  The Board finds that there is no Board 
hearing request pending at this time.  38 C.F.R. § 20.702(d) 
(2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  
2.  In October 1997, while being transported in a VA van 
driven by a VA driver, the Veteran was thrown from his 
wheelchair, landing on his right shoulder, after the VA 
driver slammed on the brakes to avoid a collision with 
another car.  

3.  The Veteran's back disability, right shoulder disability, 
and residuals of a fractured right ankle sustained during the 
October 1997 van accident were not caused by VA hospital 
care, medical or surgical treatment, or examination.  


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a back disability based 
upon treatment by the Department of Veterans Affairs have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.358 (2008).  

2.  The criteria for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a right shoulder 
disability based upon treatment by the Department of Veterans 
Affairs have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.358 
(2008).  

3.  The criteria for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a residuals of a 
fractured right ankle based upon treatment by the Department 
of Veterans Affairs have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.358 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 letter.  Although the VCAA letter 
was not issued prior to the September 1998 rating 
determination, the Board notes that any timing deficiency in 
this respect has been cured by the readjudication of the 
claim in the September 2005 Statement of the Case (SOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a SOC or a SSOC, is 
sufficient to cure a timing defect).  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the letter stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the Veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the Veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, private treatment records dated December 
1997 to July 2001, VA outpatient treatment records from June 
1986 to May 2000, and court documents from October 2000 and 
October 2001.  The Veteran was also afforded a VA examination 
in connection with his claims.  

The Board notes that the Veteran's representative has argued 
in the December 2008 Appellant's Brief, that medical quality-
assurance records should be obtained.  In this regard, the 
Board notes that the Veteran's representative has argued that 
the RO should search for and obtain medical quality assurance 
records, if any, related to the claims.  The Board notes, 
however, that a recent informal finding by the Office of the 
General Counsel, Department of Veterans Affairs, states that 
the Board is not at liberty to obtain such records.  Although 
VA is required under the VCAA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, and quality assurance 
records might contain evidence and conclusions relevant to a 
determination under 38 U.S.C.A. § 1151, VA is not permitted 
to disclose quality assurance records to the public except in 
narrowly-defined circumstances pursuant to 38 U.S.C.A. § 
5705.  Because records obtained through the VCAA must be 
considered in a claim, and records considered in a claim must 
be disclosed to claimants under VA regulations and Veterans 
Court case law, the Office of General Counsel has determined 
that Congress intended the privilege to apply to prevent VA 
from obtaining and using these records where doing so would 
inevitably entail disclosure.  See also Loving v. Nicholson, 
19 Vet. App. 96 (2005).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  
A.  Factual Background

The Veteran filed his original compensation claims under the 
provisions of 38 U.S.C.A. § 1151 in April 1998.  The claims 
are based on a motor vehicle accident involving the Veteran, 
a VA van, and a driver employed by VA.  On October 29, 1997, 
the Veteran, a quadriplegic, was not properly restrained 
while sitting in his wheelchair on a VA van.  The van driver 
was required to slam on his breaks to avoid a collision with 
another vehicle, which caused the Veteran to be thrown from 
his wheelchair onto his right shoulder.  The Veteran contends 
that his current back disability, right shoulder disability, 
and residuals of a fractured right ankle were caused by the 
October 1997 van accident.  The Veteran also asserts that the 
treatment he received at the VA Medical Center (VAMC) after 
the accident further aggravated his current conditions.  

In order to properly examine the scope of the Veteran's 
current claims on appeal, it is necessary to review the 
Veteran's pertinent medical history.  

VA medical records reflect that the Veteran was admitted for 
hospitalization on June 6, 1986, after being injured in a 
motorcycle accident.  The Veteran was reportedly traveling at 
a high rate of speed, went off the road, and found 
unresponsive at the roadside.  It was noted that after the 
accident, the Veteran developed progressive loss of sensation 
and the inability to move his legs, hands, and arms, which 
was ultimately determined to be C6-7 quadriplegia - spinal 
cord injury, paralyzed, homebound, and unable to care for 
himself.  In a May 2000 private medical statement, K.B., M.D. 
noted that this condition prevents the Veteran from shaving, 
caring for himself, buttoning his own clothing, or attending 
to his needs of nature.  His legs bear no weight, which 
results in no movement, and he requires daily nursing 
assistance to bathe, dress, change his catheter, get into his 
wheelchair, prepare food, shave, and dress.  Dr. K.B. 
concluded that the Veteran is mostly bedridden or wheelchair 
bound.  

After the motorcycle accident, the Veteran underwent 
intensive rehabilitation, including occupational therapy, 
physical therapy, and correctional therapy.  In a December 
1997 private medical statement, the Veteran's former physical 
therapist, B.H., noted that from March to September of 1997, 
the Veteran had progressed to the point of ambulating with a 
wheeled walker, along with standby assistance.  He was noted 
as demonstrating good stability and confidence during walking 
activities with no balance losses demonstrated.  The Veteran 
was also able to perform "sit/stand transfers" from his 
wheelchair to his walker independently.  Additionally, he was 
able to transfer into a car with only minimal assistance.  
Similarly, Dr. K.B. stated in her May 2000 private medical 
statement that prior to the October 1997 accident, the 
Veteran could walk with the assistance of a walker for up to 
100 feet, walk up and down stairs, and get in and out of cars 
unaided.  She concluded that prior to the October 1997 
accident, the Veteran "liv[ed] alone without help, or 
minimum help."  

The Veteran continued his physical therapy in hopes of 
regaining some of his functioning until October 29, 1997.  On 
that day, the Veteran went to his local VAMC for a vision 
check appointment.  His mode of transportation to and from 
the VAMC was by a VA van donated by the Disabled American 
Veterans (DAV) and driven by a professional motor vehicle 
driver employed by VA.  On the ride back to the Veteran's 
home after his examination, a car pulled out in front of the 
van, which caused the van driver to immediately slam on his 
brakes.  When this occurred, the Veteran fell out of his 
wheelchair, landing on his right shoulder.  In an October 
1997 statement by the van driver, it was noted that the 
Veteran's wheelchair was secured, but he was "not belted 
in."  After the accident, it was determined that the seat 
belts in the van had been broken, and the Veteran would not 
have been injured if he had been belted.  See the November 
1997 VA statement.  Thereafter, the Veteran was immediately 
taken back to the VAMC with complaints of right leg pain.  
The October 1997 VA medical certificate reports that the 
Veteran was evaluated for pain in his right hip.  X-rays 
revealed right hip osteoarthritis, but Magnetic Resonance 
Imaging (MRI) testing determined there was no fracture of the 
right hip.  The Veteran was diagnosed with an anterior right 
hip contusion/strain.  The Veteran declined narcotic 
analgesics, but was provided 650 milligrams of Tylenol and 
discharged to his home.  

On November 4, 1997, the Veteran returned to the VAMC with 
persistent complaints of pain localized to the area of his 
right ankle with significant swelling.  Upon physical 
examination of the Veteran and radiographic testing, the 
physician determined that the Veteran had Weber C distal 
fibula fracture minimally displaced in a minimal ambulating 
quadriplegic with moderate swelling and ecchymosis.  The 
Veteran was placed in a below-knee, well-padded fiberglass 
cast.  Two days later, the Veteran was seen again at the VAMC 
with complaints of pain in his buttocks.  Physical 
examination revealed point tenderness to the right ischial 
tuberosity area, as well as tenderness in the hamstring.  The 
Veteran was diagnosed with myofascial pain, urinary tract 
infection, and muscle strain of the right post thigh.  The 
Veteran returned for follow-up treatment on November 13, 
1997, with complaints of pain along the superior margin of 
his cast over his fibula and at his right ischium.  The 
examiner noted that the cast fitted well, there was good 
capillary refill on all his toes, and the cast has remained 
in good condition.  The superior portion of the cast was 
trimmed around the level of his fibula to provide him 
symptomatic relief, and the Veteran was requested to return 
in two weeks.  Thereafter, upon returning for physical 
therapy treatment on November 18, 1997, the Veteran 
complained of minimal right shoulder discomfort.  By May 
1998, VA outpatient treatment records report that the 
Veteran's right shoulder pain was indicative of biceps 
tendonitis.  The right ankle fracture was noted as being 
healed, with clinical findings suggesting reflex sympathetic 
dystrophy.  
Since the October 1997 van accident, the Veteran states that 
he can no longer walk, bathe, or dress himself.  He requires 
twenty-four hours care and contends that he is "100% 
disabled."  In support of his assertions, Dr. K.B. states in 
her May 2000 private medical statement that the Veteran is 
100 percent disabled and will remain a quadriplegic for life.  
Additionally, the Veteran submitted several lay statements 
attesting to his persistent complaints of pain and discomfort 
with his back, right shoulder, and right ankle after the van 
accident.  More recent VA outpatient treatment records 
reflect treatment for chronic right subacromial 
bursitis/rotator cuff tendonitis and chronic lower back pain, 
along with complaints of right ankle pain.  

A VA examination for the Veteran's back, right shoulder, and 
right ankle disabilities was conducted in June 2005 to 
determine whether the October 1997 accident resulted in any 
additional disabilities.  The examiner reviewed the claims 
file, noting the 1986 motorcycle accident that resulted in 
the Veteran's partial quadriplegia, and the more recent 
October 1997 van accident that has reportedly caused the 
Veteran's current back, right shoulder, and right ankle 
disabilities.  Upon physical examination of the Veteran, the 
examiner specifically noted that the Veteran demonstrated 
mild tenderness along the thoracic spine, appearing to be 
muscle pain without evidence of spasm and diagnosed him with 
a tendonitis/bursitis condition of the right shoulder.  The 
examiner further reported the Veteran's complaints of 
continued pain in the right ankle and acknowledged the prior 
diagnosis of Weber C fracture of the distal fibula during the 
October 1997 accident.  

The examiner stated that prior to the accident, the Veteran 
was progressing with his physical therapy and was able to 
walk approximately 90 feet with standby assistance with the 
use of a walker.  He was able to transfer from his wheelchair 
with the assistance of a walker or standby assistance into a 
car.  However, after the accident, the Veteran has not had 
the ability to have any sort of ambulation with the use of a 
walker, and now requires the assistance of a Hoyer lift and 
an electronic wheelchair for ambulatory purposes.  Due to the 
change in daily living for the Veteran, the examiner opined 
that "it is at least as likely as not" that the van 
accident in October 1997 resulted in an additional 
disability.  


B.  Legal Criteria

Pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2008), as 
amended in 1996, disability compensation shall be awarded for 
a "qualifying additional disability" in the same manner as 
if the additional disability were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the Veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.  

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, or examination upon which the claim is 
based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability.  Merely 
showing that a Veteran received care or treatment and that 
the Veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c) (1).  
In order for an additional disability to be compensable under 
38 U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  In other words, the 
additional disability must have been the result of injury 
that was part of the natural sequence of cause and effect 
flowing directly from the actual provision of "hospital 
care, medical or surgical treatment, or examination" 
furnished by VA and that such additional disability was 
directly caused by that VA activity.  Id at 101.

In the Loving case, the Veteran was undergoing a VA 
examination when a metal ceiling grate or panel fell on him.  
In that case, the Court held that the claimed knee injury 
resulting from the fallen grate was coincidental to the 
examination, and not caused by it, and concluded that the 
Veteran's claim for compensation under 38 U.S.C.A. § 1151 
"lies beyond the ambit of section 1151."  Loving, 19 Vet. 
App. at 100-101.  In support of its conclusion in the Loving 
case, the Court made reference to the case of Sweitzer v. 
Brown, 5 Vet. App. 503 (1993), in which the Court had 
affirmed a Board decision which denied 38 U.S.C.A. § 1151 
benefits for a Veteran who had claimed that, while he was 
waiting for a VA examination, an unidentified patient in a 
motorized wheelchair struck the claimant in the lower torso, 
and knocked him to the ground.  The Court, in Sweitzer, held 
that 38 U.S.C.A. § 1151 contemplated recovery only for 
disability resulting from the examination itself, and not for 
disability sustained while merely waiting in the building for 
an examination.  

In Sweitzer, the Court held that the injury must have 
resulted from the examination itself in order to be 
compensable under § 1151, not from the process of reporting 
for the examination.  5 Vet. App. at 505.  The Court 
explained that the statute does not apply to disabilities 
that are merely coincidental with applying for or seeking 
hospitalization, treatment, or examination.  Id.  Moreover, 
the Court stated that notions of tort law were not applicable 
in the instance of determining Veterans benefits, but might 
apply in a suit under the Federal Tort Claims Act.  Sweitzer, 
5 Vet. App. at 506.  See also VAOPGCPREC 7-97 (Jan. 29, 1997) 
(the provisions of 38 U.S.C.A. § 1151 effective prior to 
October 1, 1997, do not cover injuries which were merely 
incurred during or coincident with hospitalization but not as 
a result of hospitalization).  Although 38 U.S.C.A. § 1151 
was amended in 1997 to add the element of fault, the intent 
of Congress to provide compensation for disability related to 
VA treatment or examination has not changed.  

(The Board notes that the Veteran in this case filed a 
Federal tort claim concerning his injuries sustained as a 
result of the October 1997 van accident.  A settlement was 
agreed upon by the parties in October 2001.)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

C.  Analysis

As alluded to previously, the Veteran asserts that he is 
entitled to compensation pursuant to 38 U.S.C.A. § 1151 for a 
back disability, right shoulder disability, and residuals of 
a right ankle, all of which were caused by the October 1997 
van accident.  

The initial question which must be addressed is whether the 
claimed injuries were caused by hospital care, medical or 
surgical treatment, or examination furnished to the Veteran 
under any law administered by the Secretary, either by a VA 
employee or in a VA facility.  See 38 U.S.C.A. § 1151; Loving 
v. Nicholson, 19 Vet. App. 96 (2005).

In this case, the Board finds that the Veteran's claims lie 
beyond the ambit of 38 U.S.C.A. § 1151.  The evidence of 
record does not demonstrate that the Veteran was undergoing 
hospital care, medical or surgical treatment, or examination 
by a VA employee or at a VA facility at the time the 
additional disabilities were incurred.  The evidence shows 
that the Veteran was returning back to his home after a 
vision care appointment at the VAMC.  There is no evidence to 
suggest that the Veteran was in the course of being provided 
hospital care, medical or surgical treatment, or examination 
by a VA employee or at a VA facility at the time the accident 
occurred.  More importantly, there is no evidence to suggest 
that returning to the Veteran's home in a VA van is a form of 
hospital care, medical or surgical treatment or examination.  

The Veteran's representative asserts that the Sweitzer case 
does not apply to the Veteran's claims because the facts are 
completely different.  However, the difference that the 
representative identifies does not distinguish the case.  The 
representative asserts that the Veteran in Sweitzer was 
injured by another patient, which aggravated the Veteran's 
pre-existing back condition.  On the other hand, the 
Veteran's injuries were caused by the negligence of a VA 
driver and the VA doctors who treated him after the accident 
in this case.  The Board acknowledges the contentions raised 
by the Veteran's representative, but finds that this 
difference does not render Sweitzer inapplicable to the 
Veteran's claims because the difference does not go to the 
salient question of whether the Veteran's injuries resulted 
from hospitalization, treatment or surgery, or examination.  
Additionally, while the Veteran and his representative have 
contended that the VA doctors negligently placed a cast on 
his right ankle for his fracture, the VAMC Chief of Staff 
stated in a July 1998 VA medical statement that the hard cast 
was appropriately applied because it provided protection from 
further injury since the Veteran demonstrated limited 
movement in his legs.  

The Board also notes that while the June 2005 VA examiner 
attributes the Veteran's additional disability to the October 
1997 accident, the law and not the evidence results in a 
denial of the Veteran's claims.  In VAOPGCPREC 1-99 (Feb. 16, 
1999), the VA General Counsel determined that 38 U.S.C.A. § 
1151 (2002 & Supp. 2008) authorizes compensation only for 
disability resulting from the treatment or examination itself 
at a VA facility, and not for disability due to such 
intervening causes as a sexual assault or another intentional 
tort; remedies for such acts are beyond the scope of section 
1151.  See also Sweitzer, 5 Vet. App. 503, 505 (1993) 
(section 1151 does not address disabilities that are merely 
coincidental with the receipt of VA treatment or which are 
not the result of actions by the VA); VAOPGCPREC 7-97 (Jan. 
29, 1997) (section 1151 does not cover injuries which were 
merely incurred during or coincident with hospitalization but 
not as a result of hospitalization).  Thus, while the record 
reflects that the van accident occurred when the Veteran was 
in a VA van after his VA vision appointment, the historical 
cases, statute in question, and VAOPGCPREC 1-99 do not negate 
the requirement that the injuries must result from treatment 
itself, and not from an incident that is merely coincident 
with that treatment.  The Board finds that entitlement to 
compensation under 38 U.S.C.A. § 1151 for a back disability, 
right shoulder disability, and residuals of a fractured right 
ankle must be denied.  

Having failed to find or establish any indication of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, the Board need not further address the 
additional matters of an additional disability or causation, 
which were discussed herein earlier.  

It is unfortunate that the Veteran endured such a traumatic 
event while a passenger on a VA van.  However, the Board must 
find that entitlement to compensation under 38 U.S.C.A. § 
1151 for a back disability, right shoulder disability, and 
residuals of a fractured right ankle is not warranted.  The 
preponderance of the evidence shows that the injury occurred 
when the Veteran was being transported back home from the 
VAMC, and his injuries did not occur when the Veteran was 
undergoing hospital care, medical or surgical treatment, or 
examination furnished by VA.  Accordingly for the reasons 
stated above, the Board finds that the evidence preponderates 
against the claims for compensation under 38 U.S.C.A. § 1151 
for a back disability, a right shoulder disability, and for 
residuals of a fractured ankle based upon treatment by the 
Department of Veterans Affairs, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2008) for a back 
disability based upon treatment by the Department of Veterans 
Affairs is denied.  

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2008) for a right shoulder 
disability based upon treatment by the Department of Veterans 
Affairs is denied.  

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2008) for residuals of a 
fractured right ankle based upon treatment by the Department 
of Veterans Affairs is denied.  

____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


